UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of report (Date of earliest event reported)May 6, THE DIRECTV GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-31945 52-1106564 (Commission File Number) (IRS Employer Identification No.) 2230 East Imperial Highway El Segundo, California 90245 (Address of Principal Executive Offices) (Zip Code) (310) 964-5000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1.01 Entry into a Material Definitive Agreement 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers, Compensatory Arrangements of Certain Officers Standstill Agreement with Liberty Media Corporation On May 6, 2008, Liberty Media Corporation and two of its wholly-owned subsidiaries (collectively, “Liberty Media”) entered into an agreement (the “Liberty Agreement”) with The DIRECTV Group, Inc. (the “Company”) which imposes certain voting and other limitations on Liberty Media in connection with the Company’s increase in its share repurchase program to $3 billion announced on May 7, 2008. Under the Liberty Agreement, Liberty Media has agreed to the following (among other things): ·Liberty Media shall continue to be subject to the provisions of Sections 5 and 6 of Article V of the Amended and Restated Certificate of Incorporation as well as other applicable provisions of such Amended and Restated Certificate of Incorporation, the Company’s Amended and Restated By-Laws and the Related Party Policy and Procedures in effect from time to time, without regard to the increase in Liberty Media’s beneficial ownership in the Company’s Common Stock as a result of the share repurchase program. ·Liberty
